Citation Nr: 1105375	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizoaffective disorder and psychotic 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 2003 
to April 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2011, as support for his claim, the Veteran testified 
at a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.


FINDING OF FACT

The most probative (meaning competent and credible) evidence 
indicates the Veteran did not clearly and unmistakably have an 
acquired psychiatric disorder, including schizoaffective and 
psychotic disorders, prior to beginning his military service in 
June 2003, but he definitely did have this disorder within 
one year of his discharge from service, so by April 2008.


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in his favor, the 
Veteran's psychiatric disorder was directly or, at the very 
least, presumptively incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran may be awarded service connection by showing that he 
has a disability resulting from a disease or an injury incurred 
in or aggravated by his active military service in the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).

A Veteran is presumed to be in sound condition when entering 
service under 38 U.S.C. § 1111.  This presumption of soundness 
attaches where there has been an induction examination during 
which the disability about which he later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination reports," 
38 C.F.R. § 3.304(b), and that "[h]istory of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions."  Id., at (b)(1).

It has been held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); Crowe 
v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is 
needed to establish the presence of a pre-existing condition); 
see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)

VA's General Counsel has held that, to rebut the presumption of 
sound condition where the condition was not noted at entrance 
into service, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
it was not aggravated by service beyond its natural progression.  
The claimant is not required to show the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).

If, on the other hand, a pre-existing disability is noted upon 
entry into service, then the Veteran cannot bring a claim for 
service connection for that disability, but he may bring a claim 
for service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him, not VA, to 
establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Independent medical evidence is needed to support a 
finding that the pre-existing disorder increased in severity 
during service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1994).  The presumption of aggravation applies 
only when a pre-service disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder 
v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  When it applies, 
however, it is VA's burden to rebut this presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002).  Mere temporary or intermittent 
flare-ups of a pre-existing injury or disease are not sufficient 
to be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting 
worsening of the condition," that is, a worsening that existed 
not only at the time of separation but one that still exists 
currently is required.  See Routen v. Brown, 10 Vet. App. 183, 
189 (1997); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Moreover, in 
Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the 
presumption of aggravation does not attach even where the pre-
existing disability has been medically or surgically treated 
during service and the usual effects of treatment have 
ameliorated disability so that it is no more disabling than it 
was at entry into service.  

Certain diseases, such as psychoses, are considered chronic, per 
se, and therefore will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 10-
percent disabling) within one year after service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  For the purposes of this presumption, "psychosis" 
includes the following specific disorders:  brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384. 



However, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not considered 
"diseases" or "injuries" within the meaning of applicable 
legislation and, thus, generally cannot be service connected as a 
matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127.  But evidence of additional disability resulting from a 
mental disorder that is superimposed upon and aggravates a defect 
such as a personality disorder or mental deficiency during 
service may be service connected.  See VAOPGCPREC 82-90, 55 Fed 
Reg. 45,711; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and 
Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993).  See, too, 
Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 
Vet. App. 510, 516 (1996).

Drug or alcohol dependence or psychoses caused by drug or alcohol 
use also are not disabilities for which service connection is 
available.  The controlling precedential authority makes clear 
that direct service connection may not be granted for a 
disability that arises from a Veteran's abuse of alcohol or 
drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. 
Cir. 2001).  

In Allen, the Court interpreted 38 U.S.C.A. § 1110 as precluding 
service connection for disability that results from primary 
alcohol abuse, which the Court defined as "arising during service 
from voluntary and willful drinking to excess."  Id., at 1376.  
In conjunction with 38 U.S.C.A. § 105, the Court concluded that 
Congress expressed a clear intent to preclude service connection 
for a primary alcohol abuse disability, and that primary abuse 
alcohol disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Court further held that § 1110 does, however, allow for 
alcohol abuse disability under one circumstance, when the 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service- 
connected disorder." Id., at 1378.  The Court reasoned that a 
secondary alcohol abuse disability "results from" a line of duty 
disease or disability rather than as a result of abuse of alcohol 
or drugs itself.  Id., 1377-78.



In other words, the Court determined that the language of § 1110 
reflects a Congressional intent that the cause of the alcohol-
related disability determine whether the alcohol- related 
disability may be compensated under the statute, and that there 
are two mutually exclusive categories of causation:  either the 
alcohol-related disability is due to voluntary abuse of alcohol 
and therefore noncompensable or it is due to a service-connected 
condition in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id., at 1376-77.

For a showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established or is 
legitimately questionable, then evidence of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology 
under 38 C.F.R. § 3.303(b) is an alternative method of satisfying 
the second and third Shedden requirements to show chronicity 
(permanency) of disease or injury in service and thereby link any 
current disability back to service.  See also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, the 
Board is within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

Medical evidence is not always or categorically required to 
establish the required nexus between the current disability and 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

Disorders diagnosed after discharge still may be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

In this case, the medical and other evidence shows psychiatric 
treatment and diagnoses during and since service, including a 
diagnosis of psychotic disorder within the one-year presumptive 
period following discharge from service.  

The Veteran's service treatment records (STRs) indicate normal 
psychiatric findings during his military entrance examination in 
November 2002, so there was not the required indication or 
notation of pre-existing mental impairment to rebut the 
presumption of soundness when he later began serving on active 
duty in June 2003.  Once in service, he was treated for suicidal 
ideation in May 2005 following the death of his mother.  The 
examiner diagnosed adjustment disorder with anxious mood and rule 
out schizophrenia.  The STRs show he was admitted for in-patient 
treatment, however, they do not include any records of treatment 
while admitted.  He was released from in-patient treatment two 
weeks later with a diagnosis of major depressive disorder, only 
episode, severe with psychotic features.  A treatment record 
dated two-weeks after that admission shows diagnoses of 
depression and anxiety disorder and a prescription for seroquel.  
An October 2006 treatment record indicates he was seen by 
psychiatry service upon his return from Iraq after making 
suicidal comments.  He was again held in-patient.  The examiner 
diagnosed an adjustment disorder.

The Veteran was arrested in December 2006 for driving while 
intoxicated and evading police.  He was transferred from the 
local jail to a correctional psychiatric facility three weeks 
later.  He received psychological testing, treatment and 
medication and was released in February 2007.  A February 2007 
competency and sanity evaluation indicated the diagnoses upon 
discharge from the correctional psychiatric facility were alcohol 
abuse, mood disorder not otherwise specified, and personality 
disorder not otherwise specified.  The evaluator indicated the 
Veteran was competent to stand trial and sane at the time of the 
offense.

During his military separation physical examination in March 
2007, the Veteran indicated he was taking Thorazine and Depakote.  
On a post-deployment questionnaire in April 2007, he indicated 
problems sleeping, difficulty remembering, increased 
irritability, and taking more risks such as driving faster.  
He also indicated that he avoided situations that reminded him of 
past upsetting experiences, and that he felt numb or detached 
from others.  He was discharged from the military that same 
month.  His DD Form 214 indicates he was separated from service 
on account of a personality disorder.

The Veteran's post-service, private treatment records from C.R., 
M.D., show diagnoses of schizoaffective disorder, bipolar type, 
psychotic disorder not otherwise specified, and alcohol abuse in 
partial remission in March 2007.

A December 2007 VA treatment record shows a diagnosis of 
psychotic disorder, rule out schizophrenia, rule out 
schizoaffective disorder, rule out bipolar disorder, and alcohol 
abuse/dependence. 

The January 2008 VA psychiatric evaluation resulted in diagnoses 
of alcohol dependence, abuse of over-the-counter stimulants, mood 
disorder not otherwise specified, and psychotic disorder not 
otherwise specified.  The examiner conceded that it is impossible 
to state whether the Veteran's mood and psychotic symptoms are 
the result of his alcohol and drug abuse.  She also indicated 
the Veteran's mood disorder and psychotic disorder might be 
caused by an underlying schizoaffective disorder due to a family 
history of schizophrenia.

A February 2008 VA treatment record indicates the Veteran then 
recently had been hospitalized for an overdose of his prescribed 
medication.  The examiner listed the then current psychiatric 
diagnoses as impulse control disorder, historical diagnosis of 
psychotic disorder, polysubstance abuse, and rule out bipolar 
disorder.


The Veteran was admitted for in-patient alcohol and substance 
abuse treatment during February and March 2008.  He appeared to 
comply with the treatment, but returned just one week after 
treatment claiming he was drinking 10 beers a day and wanted to 
receive a prescription for Antabuse.  The treating psychiatrist 
prescribed Risperdal injections every two weeks.  It does not 
appear the Veteran attended his injection appointments 
consistently.

A June 2008 neuropsychological evaluation diagnosed 
schizoaffective disorder, alcohol dependence in partial 
remission, history of inhalant abuse and polysubstance abuse, and 
a personality disorder with antisocial features.

A July 2009 VA examination diagnosed schizoaffective disorder, 
bipolar type, a history of polysubstance abuse/dependence, and a 
personality disorder with antisocial and narcissistic traits.  
The examiner determined the Veteran's schizoaffective disorder is 
more likely than not caused by genetic predisposition (since his 
mother was diagnosed and treated for schizophrenia) and does not 
appear to have been permanently aggravated by his military 
service as his pre-military functioning suggests he was on course 
for severe impairment before he was in the military.

During his January 2011 video-conference hearing, the Veteran 
testified that his mental condition especially became an ongoing 
problem after the death of his mother while in service, but that 
it deteriorated further after being stationed in Iraq.  As 
evidence of this, he testified about how he pulled guns on people 
and threatened to shoot them or himself.  He also said that on 
numerous occasions he turned in his weapon to his sergeant for 
fear of hurting himself or others.  He also reported feeling 
violent and paranoid when he does not take his medication, and 
that he does not like telephones or televisions.

The Veteran's father provided supporting testimony that the 
Veteran was strongly emotionally affected by the death of his 
other in 2004, but that his attitude and behavior changed 
significantly (so even aside from that) after his return from 
Iraq in 2006.  The father went on to testify that the Veteran was 
high-strung, violent and argumentative following his deployment.

As to a pre-existing condition (given the reference to the 
Veteran's seeming predisposition to eventually developing 
schizophrenia or some form of mental impairment since his now 
deceased mother reportedly had a history of this illness), the 
Board finds there is insufficient evidence of a pre-existing 
disorder to rebut the presumption of soundness when entering 
service.  Keep in mind that, if there was no such notation during 
his military enlistment evaluation (which there was not), there 
has to be clear and unmistakable evidence of a pre-existing 
condition.  This is a very high standard or burden of proof for 
VA to overcome.  "Clear and unmistakable evidence" is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, is 
a lower burden to satisfy than that of "clear and unmistakable 
evidence.").  It is an "onerous" evidentiary standard, requiring 
that the pre-existence of a condition and the 
non-aggravation result be "undebatable."  Cotant v. Principi, 17 
Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 
331, 334 (1993).

Here, the Veteran has reported losing interest in school in his 
senior year of high school, being grounded by his father during 
his teenage years for his behavior, and drinking alcohol with his 
friends.  But none of those adolescent behaviors are tantamount 
to or rise to the level of a mental illness prior to service, and 
in no way provide the necessary clear and unmistakable evidence 
that his schizoaffective disorder existed prior to service.  
There is no evidence of psychiatric treatment prior to service, 
or any such need, and the report of his military entrance 
examination shows a "normal" or remarkable mental status 
evaluation, rightly or wrongly (if judged after the fact).  There 
also is no evidence of symptoms or treatment for any sort of 
psychiatric-related problem or issue during the first nine months 
of his active duty service.  See 38 C.F.R. § 3.303(c) indicating 
that, in regards to pre-service disabilities noted in service, 
there are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability prior 
to service is established no additional or confirmatory evidence 
is necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or so 
close thereto, that the disease could not have originated in so 
short a period will establish pre-service existence thereof.  

Here, though, there is no evidence the Veteran exhibited any 
symptoms or sought psychiatric treatment until after his mother's 
death in March 2005.  Additionally, the Board does not find that 
his family history of schizophrenia, including in his mother, is 
itself sufficient to provide clear and unmistakable evidence that 
his schizoaffective disorder necessarily pre-dated his service.  
The Board does not find the July 2009 examiner's rationale that 
"pre-military functioning suggests [the Veteran] was on course 
for severe impairment before he was in the military" 
is sufficient reason to deny the claim or persuasive because the 
Board has reviewed the record extensively and finds absolutely no 
evidence conclusively showing he had any mental impairment prior 
to service.  Consequently, it is presumed that he was in sound 
mental health when entering service.

As to his diagnosis of a personality disorder, the Board notes 
the Veteran is not entitled to service connection for his 
personality disorder, but this is not the only relevant diagnosis 
he has received.  The scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

Moreover, as concerning his history of alcohol and substance 
abuse, disability resulting from alcohol abuse, since it is 
willful misconduct, generally cannot be service connected.  See 
38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  
VA's General Counsel has confirmed that direct service connection 
for disability that is a result of a claimant's abuse of alcohol 
or drugs is precluded for purposes of all VA benefits for a 
claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-
99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).



There is the very limited exception to this general rule.  As 
already alluded to, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the Federal Circuit Court held that compensation 
could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 105(a) either for a primary alcohol/drug abuse disability 
incurred during service or for any secondary disability that 
resulted from primary alcohol/drug abuse during service.  Id., at 
1376.  However, the Federal Circuit Court further held that there 
can be service connection for compensation for an alcohol/drug 
abuse disability acquired as secondary to, or as a symptom of, 
a non-willful misconduct, service-connected disability.  But in 
further clarifying this, the Federal Circuit Court explained that 
Veterans may only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or 
is caused by their primary service-connected disorder."  Id., at 
1381.  An award of compensation on such a basis would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a Veteran's 
primary service-connected disability, and where the alcohol or 
drug abuse disability is not due to willful wrongdoing."  Id.

Here, the Veteran has received diagnoses of psychiatric disorders 
in addition to his alcohol and substance abuse.  His alcohol and 
substance abuse do appear to exacerbate his psychiatric condition 
and especially limit the effectiveness of any medication he may 
take to treat his psychiatric disorders.  However, the record 
does not support the notion that all of his psychiatric diagnoses 
are related to his substance abuse or necessarily led to it.  His 
alcohol and substance abuse have been strongly linked to impulse 
control and mood disorders, but his schizoaffective disorder and 
psychotic disorders do not appear to be caused by his alcohol and 
substance abuse, or at least not solely caused by his substance 
abuse.

Although there has been disagreement as to the appropriate 
diagnosis of the Veteran's condition, clearly there is evidence 
that he exhibited psychiatric symptoms in service, as evidenced 
by his admittedly sometimes bizarre behavior.  


So even if, for the sake of argument, his only psychiatric 
diagnosis at the time of his discharge from service in April 2007 
was a personality disorder, his post-service VA treatment records 
since obtained indicate additional diagnoses of 
psychotic disorder, rule out schizophrenia, and rule out 
schizoaffective disorder in December 2007, so well within the 
one-year presumptive period following service.  Therefore, 
service connection on a presumptive basis is established by that 
December 2007 record alone.

The two VA examiners that subsequently evaluated the Veteran and 
concluded his substance abuse makes it impossible to determine 
the etiology of his psychiatric condition and that he was "on 
course" for schizoaffective disorder prior to service are 
insufficient to rebut the presumption that he developed a 
psychosis within the one-year presumptive period following the 
conclusion of his service.  As service connection may be 
established on a presumptive basis, there is no need to establish 
a direct nexus between the condition and his service since, when, 
as here, the presumption applies, it is presumed his disability 
was incurred in service.

Therefore, the Board finds that, at minimum, there is sufficient 
evidence to establish the Veteran had a diagnosis of a psychosis 
within the one-year presumptive period following the conclusion 
of his service.  Accordingly, service connection for a 
psychiatric disorder, including schizoaffective and psychotic 
disorders, must be granted.

In light of the favorable outcome, there is no need to discuss 
whether VA has satisfied its duties to notify and assist the 
Veteran with his claim pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.  His claim is 
being granted, regardless, so even if VA has not provided this 
notice and assistance, it is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).




ORDER

The claim for service connection for an acquired psychiatric 
disorder, including schizoaffective disorder and psychotic 
disorder, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


